Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 describes a cryogenic vessel as having an inner container, an outer container, an intermediate space and having at least one fluid container.  The fluid distribution container is not a separate container.  Rather, the fluid distribution container is a compartment attached to the exterior surface of the inner container as shown, for example in Fig. 3a.  The claim language is given a broadest reasonable interpretation when read in light of the specification (disclosure).  The disclosure includes the drawings, abstract, specification and claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is similarly indefinite as claim 1 due to a lack of antecedent basis for “the internal space” in line 7.
Claim 1 introduces (1) a “wall of the inner container” in line 4 and (2) a “wall” which delimits the internal volume of the fluid distribution container (see line 6). Claim 1 recites the limitation "the wall" (first occurrence in line 8) and “the wall” (first occurrence in line 9).  There is insufficient antecedent basis for this limitation in the claim because it can’t be accurately determined if “the wall” is intended to mean the inner container wall, the outer container wall or the fluid distribution container wall.  Also, “wall” is interpreted broadly and doesn’t mean the entire wall of the inner container, for example, because “wall” could mean sidewall, end wall, or a wall portion.
Claim 13 is similarly indefinite as claim 1 due to a lack of antecedent basis for “the wall” (two occurrences) in lines 9 and 10.
Claim 3 recites the limitation "the wall in the convex section" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that the structure defined by “the wall has a convex section” as stated in claim 1, line 8 doesn’t define a wall in or within the convex section.
Claim 3 recites the limitation "the apex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the apex" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8, 10-12 and 15 all depend from claim 1 and are all improper because they state “a cryogenic vessel” rather than referring to “the cryogenic vessel.”  See line 1 of each claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla et al. (US 5165246) (Cipolla) in view of Ohtsuka et al. (US 2016/0068235) (Ohtsuka).
Cipolla discloses a cryogenic vessel having an inner container (4), an outer container (6), an intermediate space (8), which can be evacuated, between the inner container and the outer container, and having at least one fluid distribution container (protuberance formed where first lower port 12 and second lower port 36 are attached), which has an internal volume that, proceeding from a wall of the inner container, extends into the intermediate space, is arranged at least partially within the intermediate space and is fluidically connected to the inner container, characterized in that the internal volume (fluid distribution container internal volume) is delimited by a wall (fluid distribution container wall) (FDC wall) which has a plurality of openings (openings for ports 12, 36) that are each configured for 
Ohtsuka teaches a cryogenic tank for liquefied natural gas (LNG) (see paragraph [0001], line 5) and a method of manufacturing, the tank includes a cylindrical portion 2 having a thickness of 50 mm and an end plate 3 having a thickness of 25 mm (see Fig. 1, paragraph [0043], lines 3-5 and paragraph [0057], lines 3-5).  The thickness value of the end plate is less than 90% of a wall thickness of the cylindrical portion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wall thickness of the inner container of Cipolla at at least one point on the wall (inner container wall or FDC wall) to be less than 90% of a wall thickness of the inner container (portion of the inner container sidewall) for the specific advantage of reducing local bending stress in the vicinity of a curvature change as taught by Ohtsuka in paragraph [0009].
	Re claim 2, a center point of opening (port 12) is arranged at a position deviating from the apex of the convex section.  
	Re claim 3, a center point of opening (port 12) is arranged between two planes intersecting a wall in the convex section and perpendicular to an axis through an apex.
	Re claim 5, the weld is not disclosed by Cipolla.  Ohtsuka teaches a weld 5 as shown in Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the weld as taught by Ohtsuka to securely and properly connect two tank sections (FDC to inner container) at the joint connecting the FDC to the inner container to provide a strong, gas-tight connection.
	Re claim 6, the FDC is completely arranged in the intermediate space, which intermediate space can be evacuated.

	Re claim 8, the FDC is connected to the inner container at the convex section.
	Re claim 9, the modification which adds the weld as discussed with regard to claim 5 provides details of a region (weld region as taught by Ohtsuka) in which connection is made to the inner container, the weld region is shown to be thicker to the right where weld connects to 50 mm cylindrical portion plate and thinner to the left where weld connects to end plate.  Therefore, the weld region of the FDC wall of Cipolla as modified by Ohtsuka has a wall thickness (i.e., greater than 25 mm thickness in the weld region) which is greater than in another region (25 mm thickness of end plate).
	Re claim 11, three openings and three lines are connected to the dished end wall of the inner container.  The dished end wall could be considered a FDC insofar as taught by applicant’s disclosure and the same thickness modification could be applied to this FDC as stated previously.  Furthermore, the FDC as stated shows two opening and two lines and therein includes a teaching of a plurality of openings and lines connected to the openings.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add more lines and openings as such is deemed appropriate and to increase the size of the FDC as appropriate to provide the capacity for additional lines to provide increased output and to provide output to more elements of a gas distribution system to increase the performance and expand operation.
	The FDC of claim 13 is the same FDC for claim 1.
	Re claim 15, the method of making or method for producing is inherent from the structure of Cipolla.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla in view of Ohtsuka as applied to claim 1 above, and further in view of Mesinger (US 2018144).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla in view of Ohtsuka as applied to claim 1 above, and further in view of Komiya et al. (US 2016/0137056) (Komiya).
The combination doesn’t specify a stored pressure rating.  Komiya discloses a high pressure tank for compressed natural gas at pressures from 35 – 70 MPa well above and capable of storing pressures of 40 bar (4 MPa).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the construction to store fluid at a pressure of up to 40 bar to provide (1) a higher quantity of stored product as the higher pressure would increase the amount of product for a given volume and (2) a higher pressure which allows the gas to be properly distributed to distribute gas a further distance within a pipeline and at higher pressure when system requirements require high pressure (high pressure components or high flow components or high volume components).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733